Hurt, Judge.
The appellant is charged, by indictment pending in the district court of Lavaca county, with the murder of one Campion. He sued out a writ of habeas corpus, and upon the hearing before the Hon. Geo. McCormick he was refused bail; and he appeals to this court.
For obvious reasons we refrain from any discussion of the evidence presented in the record, but we are of the opinion that the judgment was erroneous. It is therefore reversed, and the defendant ordered to be released from custody upon his furnishing bail in the manner provided by law in the sum of $5,000.

Ordered accordingly.